Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
This action is in response to applicant’s filing on January 24, 2022.  Claims 8-16 and 21-31 are pending and allowed.	
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of ChargeMap Mobile app 2014 teaches a mobile app used to find the appropriate charging station for your electric car. (https://www.youtube.com/watch?v=5BmA3DUQMi0)
Regarding independent claim 8, ChargeMap taken either independently or in combination with the prior art of record fails to teach or render obvious transmitting, to a client device, mapping data to cause the client device to display a map showing indicators of respective power levels and connector types available at the charging stations of the second set at respective positions on the map corresponding to locations of the charging stations of the second set relative to a current position of the electric vehicle in conjunction with the other claim limitations.

Regarding independent claim 21, ChargeMap taken either independently or in combination with the prior art of record fails to teach or render obvious generate for display, on a client device, mapping data configured to cause display of a map showing indicators of respective power levels and connector types available at the charging stations of the 

Regarding independent claim 27, ChargeMap taken either independently or in combination with the prior art of record fails to teach or render obvious generating a second set of charging stations by selecting the standardized connector codes available at the charging stations of the first set that are compatible with the connectors adapted for the electric vehicle; and generating for display, on the map of the display, a graphical indication of the respective identifiers for the connector types and power levels of the second set of charging stations in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668